Citation Nr: 0021956	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  95-36 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for thoracic pain.

2.  Entitlement to service connection for right shoulder 
pain.

3.  Entitlement to service connection for a fracture of the 
left little finger with deformity.

4.  Entitlement to a compensable evaluation for sinusitis.

5.  Entitlement to a rating in excess of 10 percent for 
herniated nucleus pulposus of L3-4, L4-5, and L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from June 1972 to July 1978 
and from July 1980 to June 1994.

This appeal arises from a March 1995 RO decision, denying 
service connection for thoracic pain, right shoulder pain, 
and a fracture of the left little finger with deformity.  The 
RO granted service connection for sinusitis and a herniated 
nucleus pulposus of L3-4, L4-5, and L5-S1, each separately 
rated as noncompensably disabling.  For the low back 
disability, in April 1996 the RO increased the rating to 10 
percent.  The claim remains on appeal in accordance with AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
currently has a disability of the thoracic spine and, in the 
alternative, even assuming a disability is present, the 
medical evidence does not etiologically relate the disability 
to service or any events of service.

2.  The medical evidence does not tend to establish that the 
veteran currently has a disability of the right shoulder.

3.  There is no medical evidence of record tending to 
demonstrate a nexus between the veteran's fracture of the 
left little finger with deformity and service.

4.  The veteran's sinusitis is essentially asymptomatic.

5.  The veteran's herniated nucleus pulposus of L3-4, L4-5, 
and L5-S1 is productive of slight limitation of motion with 
complaints of pain.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
thoracic pain is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159(a) (1999).

2.  The claim for entitlement to service connection for right 
shoulder pain is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159(a) (1999).

3.  The claim for entitlement to service connection for a 
fracture of the left little finger with deformity is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159(a) (1999).

4.  The criteria for entitlement to a compensable evaluation 
for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic 
Code 6510-6514 (1999).

5.  The criteria for entitlement to a rating in excess of 10 
percent for herniated nucleus pulposi of L3-4, L4-5, and L5-
S1 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Service connection may also be granted for a chronic disease, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  The 
regulations state that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).

For service connection, a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
Section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

Generally, for a service-connection claim to be well 
grounded, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).

The second and third elements necessary to render a service 
connection claim well-grounded can be satisfied by (a) 
evidence that a condition was noted during service or during 
an applicable presumption period; (b) evidence of post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

To be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93; Heuer v. Brown, 7 Vet. App. 379 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

For the reasoning detailed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
thoracic pain, right shoulder pain, and a fracture of the 
left little finger with deformity are not well grounded.  It 
is also noted that in the absence of well-grounded claims, 
the VA does not have a duty to assist.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999); Epps v. Gober, 126 F.3d. 1464; Grottveit, supra; 
38 C.F.R. § 3.159(a).  VA also has fulfilled its duty to 
inform the veteran of evidence needed to substantiate his 
claims.  See Brewer v. West, 11 Vet. App. 228 (1998) (Even if 
the claimant has not submitted a well-grounded claim, VA is 
obliged to advise the claimant to attempt to obtain medical 
evidence that may complete an application for benefits.); 
Robinette v. Brown, 8 Vet. App. 69.

Thoracic spine

The veteran asserts that he sustained disability of the 
thoracic area while in service.  The competent evidence 
however shows that his claim for service connection for 
thoracic pain is not well grounded.  Although service medical 
records show that the veteran complained of pain of the upper 
back, particularly in September 1987, after slipping and 
falling on a concrete surface, he complained of pain of the 
right upper back, exacerbated by movement, and at that time, 
an assessment of thoracic strain was made, the recent medical 
evidence does not establish that the veteran currently has a 
disability of the thoracic spine or thoracic are and, in the 
alternative, even if a disability is present, the medical 
evidence does not tend to create a nexus between the disorder 
and the veteran's period of active service.  

Here, the Board is not completely convinced that the veteran 
currently has a disability of the thoracic spine.  In August 
1995 examination of the thoracic spine was normal, as there 
was no tenderness.  X-rays were normal too.  The impression 
however was history of discogenic disease of the thoracic 
spine.  In this case the competent evidence merely shows that 
the veteran complains of thoracic pain.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Additionally, in the alternative and in light of the 
impression given, even when assuming that the veteran has a 
present disability, the claim remains not well grounded, as 
the record is completely devoid of any medical evidence 
relating the veteran's disorder to service or any events of 
service.  McManaway v. West, 13 Vet. App. 60 (1999).  Given 
the absence of medical evidence present and the inability of 
the veteran to meet the burden imposed by section 5107(a) 
without such supporting documentation, the claim is not well 
grounded.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Caluza, supra.

Right shoulder

The claim for entitlement to service connection for a right 
shoulder disability is not well grounded also.  The evidence 
fails to show, by history and currently, that the veteran has 
a right shoulder disability.  The service medical records are 
negative and on VA examination in August 1995, the right 
shoulder was normal with full range of motion.  A relevant 
impression was not made.  Where there is no evidence of, or 
allegation of, current disability associated with events in 
service, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Additionally, the veteran 
is not competent to make such a diagnosis and etiologically 
relate it to service.  Espiritu, 2 Vet. App. 492.  The matter 
must be denied.

Fracture of the left little finger with deformity

The evidence also shows that the claim for entitlement to 
service connection for a fracture of the left little finger 
with deformity is not well grounded.  It is acknowledged that 
service medical records show in 1974 the veteran injured the 
5th finger of his left hand with resulting pain, swelling, 
and limitation of motion.  However, x-rays revealed no 
evidence of a fracture.  Additionally, the service medical 
records are silent with respect to any pertinent complaints 
or adverse findings thereafter.  Although on VA examination 
in August 1995 the impression was degenerative joint disease 
of the proximal interphalangeal joint, small finger of the 
left hand with status post sprain, there is no medical 
evidence of record etiologically relating the disorder to 
service or any events of service, or showing that the veteran 
had any continuity-of-symptomatology resulting from service.  
Caluza and Savage, supra; see also Hodges v. West, 13 Vet. 
App. 287 (2000).  This is not a case where lay testimony is 
competent to provide the required evidence of a nexus.  
Accordingly, the claim is not well grounded.  


Increased Evaluations

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Because the 
veteran has perfected an appeal as to the assignment of the 
initial ratings for the disabilities at issue following the 
initial awards of service connection, the Board is required 
to evaluate all the evidence of record reflecting the period 
of time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Because the veteran has submitted well grounded claims for 
increased ratings for sinusitis and a lower back disability, 
the VA has a duty to assist him in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a).  In 1999, 
the RO attempted to schedule the veteran for contemporaneous 
VA compensation and pension examinations.  Computer print 
outs show that notice was mailed to the veteran and he failed 
to report.  It is also noted that since 1995, the record is 
devoid of any correspondence from the veteran.  Given the 
foregoing, the Board is satisfied that the VA has adequately 
attempted to assist the veteran.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see generally Hyson v. Brown, 5 Vet. App. 262 (1993).  
Accordingly, the appeal will be adjudicated based upon the 
evidence of record. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Sinusitis

Careful review of the evidence establishes that the veteran's 
disability picture does not meet the criteria required for a 
compensable evaluation for sinusitis.  The Rating Schedule 
provides that sinusitis detected by X-ray only warrants a 
noncompensable evaluation and that a 10 percent rating is 
warranted for sinusitis with one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6510-6514.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  In August 1995, 
objective evaluation revealed asymptomatic findings.  There 
was no tenderness of frontal or maxillary sinuses and 
examination of the nose was normal.  X-rays demonstrated the 
possibility of bilateral chronic maxillary sinusitis.  The 
impression was post-operative Caldwell Luc with constant 
yellow greenish drainage posteriorly.  Here the Board 
acknowledges the aforementioned impression made and the 
veteran's complaints of having constant discharge and mucus 
drainage.  Nonetheless, there is no objective medical 
evidence of record showing that the veteran's disability is 
productive of one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Thus, the criteria 
for a compensable rating are not met.  38 C.F.R. §§ 4.3, 4.7, 
4.97, Diagnostic Code 6510-6514.

Herniated nucleus pulposus of L3-4, L4-5, and L5-S1

The veteran also seeks an increased rating in excess of 10 
percent for his lower back disability.  The Rating Schedule 
provides that slight limitation of motion warrants a 10 
percent evaluation; moderate limitation of motion warrants a 
20 percent evaluation; and severe limitation of motion 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Mild intervertebral disc syndrome is rated at 10 percent, 
moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, and severe symptoms with recurring 
attacks and intermittent relief are rated 40 percent.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief is rated at 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Review of the record shows that the veteran's disability is 
productive of no more than mild impairment.  On examination 
in August 1995 forward bending was 80 degrees to within 4 
inches of the floor.  The veteran had full lateral flexion 
and rotation of the lumbar spine, and backward extension was 
to 10 degrees.  The clinical evidence fails to show that 
entitlement to an increased rating under Diagnostic Code 5292 
is warranted.  The veteran's lower back disability picture is 
not productive of moderate limitation of motion.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5292.

Additionally, the clinical evidence fails to show that the 
veteran's disability picture more nearly approximates the 
requirements required for an increased rating under 
Diagnostic Code 5293.  Although X-rays show early changes of 
degenerative joint disease of the lumbar spine and sacroiliac 
joints and an impression of discogenic disease of the lumbar 
spine and at times the veteran had pain down the lateral 
aspect of the right leg was made, objective evaluation 
revealed no sciatic notch tenderness or paraspinal muscle 
spasm.  Additionally, no sensory or motor deficits were noted 
and knee jerks were 2+/2+ with ankle jerks trace/trace.  
Straight leg raising positive on the right at 90 degrees.  
There is no objective evidence of record indicating that the 
veteran's symptoms are productive of moderate intervertebral 
disc syndrome with recurring attacks.  Thus, an increased 
rating is not warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5293.

When applying the criteria set forth in 5292 and 5293, the 
provisions of Sections 4.40 and 4.45 are applicable.  
VAOPGCPREC 36-97 (December 12, 1997).  Section 4.40 provides 
that as to the musculoskeletal system, it is essential that 
the examination on which ratings are based adequately portray 
any functional loss which may be due to pain.  Id.; 38 C.F.R. 
§ 4.40.  Section 4.45 provides that pain on movement is a 
relevant consideration for determinations of joint 
disabilities.  VAOPGCPREC 36-97; 38 C.F.R. § 4.45.  The 
lumbosacral spine is considered a minor joint within the 
group of minor joints.  VAOPGCPREC 36-97; 38 C.F.R. 
§ 4.45(f).  

The Board acknowledges the veteran complaints of pain and 
restricted movement.  It is also acknowledged that the 
veteran maintains that his physical activities have been 
limited, as he can no longer ski, jog, or lift weights.  
Nonetheless, entitlement to an increased rating resulting 
from increased functional impairment is not warranted.  
Indeed, the veteran's slight limitation of motion with pain 
on movement is acknowledged but evidence of increased 
functional impairment so as to warrant an increased rating is 
simply lacking from the record.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.10.  There is no evidence of 
record establishing that the veteran is unable to perform the 
normal working movement of the body with normal excursion, 
strength, speed, and coordination.  The disability is not 
shown to be productive of excess fatigability, deformity or 
atrophy of disuse, or disturbance of locomotion either.  The 
veteran has a normal gait without use of an assistance device 
and on examination, he moved about the room normally.  In 
addition, he hopped on both feet individually, heel and toe 
walked, and squat and rose normally.  Given the foregoing, 
entitlement to an increased rating in this regard is not 
warranted.

Entitlement to an increased rating under Code 5295 is also 
not warranted.  That rating provision provides that a 10 
percent rating is warranted for sacroiliac injury and 
weakness and lumbosacral strain with characteristic pain on 
motion and a 20 percent evaluation is warranted for 
sacroiliac injury and weakness or lumbosacral strain with 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in a standing position.  
38 C.F.R. § Part 4, Codes 5294, 5295.  Id.  Clinical findings 
show that the veteran's low back disability, is, at most, 
productive of characteristic pain on motion.  Examination in 
1995 showed slight limitation of motion with pain but no 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion was present.  No muscle spasm or sciatic 
notch tenderness was present either.  Thus, an increased 
rating in this respect is not warranted.

Other potentially applicable provisions of 38 C.F.R. § Part 3 
and 4 and the provisions of 3.321(b)(1) have also been 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
But there is no evidence of an exceptional disability 
picture.  Shipwash v. Brown, 8 Vet. App. at 227.  The 
veteran's disability is not productive of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  The disability does not cause marked 
interference with employment.  There is no evidence of record 
indicating that he has lost any time from work because of his 
disability or that the disability is productive of frequent 
hospitalization.  Therefore, an increased evaluation on an 
extra-schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).  The claim is denied.


ORDER

Entitlement to service connection for thoracic pain is 
denied.

Entitlement to service connection for right shoulder pain is 
denied.

Entitlement to service connection for a fracture of the left 
little finger with deformity is denied.

Entitlement to a compensable evaluation for sinusitis is 
denied.

Entitlement to a rating in excess of 10 percent for herniated 
nucleus pulposus of L3-4, L4-5, and L5-S1 is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)


 


- 12 -


